DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 62876582, filed 19 July 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 July 2020 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for managing and displaying medical data, comprising: 
extracting clinically-relevant actionable patient data from at least one database among a plurality of databases containing varying medical data; 
displaying the clinically-relevant actionable patient data in a graphical user interface for a user, in response to a user input by the user; and 
automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically- relevant actionable patient data so as to reduce data storage and conserve memory space in a data-processing system.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity”.
Regarding the extraction of data, providing data input by a user (Specification as originally filed on 19 July 2019 in parent application 62876582 at page 7 paragraph 0026 disclosing that inputs can be data provided by people), and overwriting data with updated data, these steps are directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, these steps are typically performed by a health care provider when processing the treatment records for a patient.
Additionally, the steps also cover performance of the limitation in the mind but for the recitation of generic computer components.

For example, extracting data from a database may be performed by a person either mentally, or with pen and paper, because no specific data retrieval technique is recited, and a user may perform this step by looking at the data and thinking about the result.
Similarly, the step of generating data for input has been explicitly disclosed by the Specification as being performed by a human being.
Finally, the step of overwriting old data with updated data can be performed mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
displaying the clinically-relevant actionable patient data in a graphical user interface for a user;
reduce data storage and conserve memory space in a data-processing system.
per se.
Regarding the GUI, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this is a “simple” GUI (page 2 paragraph 0006), and amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g)).
Regarding the recited advantage of reduced data storage and memory, Examiner submits that to the extent any improvement is provided, this improvement is provided by the abstract concept, and not any technical improvement. MPEP 2106.04(d)(III) referencing Solutran and Alice
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5 reciting overwriting data in a database, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, claim 6 reciting AI, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, link(s) the abstract idea to a particular technological environment or field of use, claim 7 reciting the GUI further displaying data, additional limitation(s) which add(s) insignificant extra-solution activity).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: displaying the clinically-relevant actionable patient data in a graphical user interface for a user; reduce data storage and conserve memory space in a data-processing system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Furthermore, Benn (20020178032) teaches that a simple GUI is well known and the proliferation of GUIs has been well-understood, routine, and conventional in the art (page 1 paragraph 0006).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5 reciting a database; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 6 reciting AI, Jose (20150227591) teaches that using AI, such as IBM Watson, to process unstructured patient data is well-understood, routine, and conventional in the art, claim 7 recites displaying data with a GUI, Specification and Benn teaches that a simple GUI is well known, from above).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 8 recites:
A system for managing and displaying medical data, comprising: 

extracting clinically-relevant actionable patient data from at least one database among a plurality of databases containing varying medical data; 
displaying the clinically-relevant actionable patient data in a graphical user interface for a user, in response to a user input by the user; and 
automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data so as to reduce data storage and conserve memory space in a data-processing system.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity”.
Regarding the extraction of data, providing data input by a user (Specification as originally filed on 19 July 2019 in parent application 62876582 at page 7 paragraph 0026 disclosing that inputs can be data provided by people), and overwriting data with updated data, these steps are directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, these steps are typically performed by a health care provider when processing the treatment records for a patient.

That is, but for a generic computer recited with at a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, extracting data from a database may be performed by a person either mentally, or with pen and paper, because no specific data retrieval technique is recited, and a user may perform this step by looking at the data and thinking about the result.
Similarly, the step of generating data for input has been explicitly disclosed by the Specification as being performed by a human being.
Finally, the step of overwriting old data with updated data can be performed mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-11 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:

displaying the clinically-relevant actionable patient data in a graphical user interface for a user;
reduce data storage and conserve memory space in a data-processing system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor and memory, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses a general-purpose computer (page 20-21 paragraph 0069).
Regarding the GUI, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this is a “simple” GUI (page 2 paragraph 0006), and amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g)).
Regarding the recited advantage of reduced data storage and memory, Examiner submits that to the extent any improvement is provided, this improvement is provided by the abstract concept, and not any technical improvement. MPEP 2106.04(d)(III) referencing Solutran and Alice
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 12 reciting overwriting data in a database, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, claim 13 reciting AI, additional limitation(s) which 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform: displaying the clinically-relevant actionable patient data in a graphical user interface for a user; reduce data storage and conserve 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of a GUI to display data, Examiner submits that the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this GUI simple. 
Furthermore, Benn (20020178032) teaches that a simple GUI is well known and the proliferation of GUIs has been well-understood, routine, and conventional in the art (page 1 paragraph 0006).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12 reciting a database; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 13 reciting AI, Jose (20150227591) teaches that using AI, such as IBM Watson, to process unstructured patient data is well-understood, routine, and conventional in the art, claim 14 recites displaying data with a GUI, Specification and Benn teaches that a simple GUI is well known, from above).

The claim is not patent eligible.

	Claim 15 recites:
A system, comprising: 
a plurality of databases containing varying medical data; 
a graphical user interface that allows a user to access the plurality of databases; 
wherein clinically-relevant actionable patient data is extracted from at least one database among the plurality of databases containing the varying medical data; 
wherein the clinically-relevant actionable patient data is displayable in the graphical user interface for the user, in response to a user input by the user; and 
wherein the clinically-relevant actionable patient data is automatically updated and the clinically-relevant actionable patient data overwritten with the updated clinically-relevant actionable patient data to reduce data storage and conserve memory space in the system.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

Regarding the extraction of data, providing data input by a user (Specification as originally filed on 19 July 2019 in parent application 62876582 at page 7 paragraph 0026 disclosing that inputs can be data provided by people), and overwriting data with updated data, these steps are directed towards managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, these steps are typically performed by a health care provider when processing the treatment records for a patient.
Additionally, the steps also cover performance of the limitation in the mind but for the recitation of generic computer components.
That is, but for a generic computer recited with at a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, extracting data from a database may be performed by a person either mentally, or with pen and paper, because no specific data retrieval technique is recited, and a user may perform this step by looking at the data and thinking about the result.
Similarly, the step of generating data for input has been explicitly disclosed by the Specification as being performed by a human being.
Finally, the step of overwriting old data with updated data can be performed mentally or with pen and paper.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-18 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a plurality of databases containing varying medical data; 
a graphical user interface that allows a user to access the plurality of databases;
wherein the clinically-relevant actionable patient data is displayable in the graphical user interface for the user;
reduce data storage and conserve memory space in the system.
Regarding the database, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that “database” is hardware and/or software capable of performing the recited functionality (page 20 paragraph 0075). Accordingly, the database is nothing more than a generic computer recited with a high level of generality to implement the abstract concept.
Regarding the GUI, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this is a “simple” GUI (page 2 paragraph 0006), and 
Regarding the recited advantage of reduced data storage and memory, Examiner submits that to the extent any improvement is provided, this improvement is provided by the abstract concept, and not any technical improvement. MPEP 2106.04(d)(III) referencing Solutran and Alice
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 19 reciting overwriting data in a database, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, generally link(s) the abstract idea to a particular technological environment or field of use, claim 20 reciting AI, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, link(s) the abstract idea to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:

The additional elements of: a plurality of databases containing varying medical data; a graphical user interface that allows a user to access the plurality of databases; wherein the clinically-relevant actionable patient data is displayable in the graphical user interface for the user; reduce data storage and conserve memory space in the system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of a GUI to display data, Examiner submits that the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this GUI simple. 
Furthermore, Benn (20020178032) teaches that a simple GUI is well known and the proliferation of GUIs has been well-understood, routine, and conventional in the art (page 1 paragraph 0006).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-8, 11-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ryan (20100017228).


A method (Abstract illustrating a method) for managing and displaying medical data (Figure 1 label 28 illustrating a computer capable of being used by a scheduler to review care plans assigned to a patient), comprising: 
extracting clinically-relevant actionable patient data from at least one database among a plurality of databases containing varying medical data (page 2 paragraph 0025 illustrating a database of patient care plans); 
displaying the clinically-relevant actionable patient data in a graphical user interface (page 4-5 paragraph 0044 illustrating a CUI with meus, labels, data fields, etc.) for a user (page 3 paragraph 0029 illustrating displaying to the scheduler each patient’s individual care plan to be updated), in response to a user input by the user (page 3 paragraph 0029 illustrating the scheduler going through each patient’s care plan); and 
automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically- relevant actionable patient data (Figure 2 label 38 illustrating adding new content and removing old content) so as to reduce data storage and conserve memory space in a data-processing system (Examiner submits that this advantage flows inherently from the disclosed feature of removing old content when new content is added).

Claim 4: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan further teaches:
wherein: 

the clinically-relevant actionable patient data displayed in the graphical user interface comprise top problems and top indicators for a single patient (page 4 paragraph 0040 illustrating monitoring the patient’s goal and efficacy of the videos towards those goals).

Claim 5: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan further teaches:
further comprising automatically overwriting the at least one database with latest test and medical information related to a patient (Figure 2 label 38 illustrating adding new content and removing old content, the contents incorporating the patient’s progress with the videos, from above).

Claim 7: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan further teaches:
the clinically-relevant actionable patient data is displayed in the graphical user interface based on a type of patient (page 2-3 paragraph 0028 illustrating displaying to the scheduler all patients whose content should be replaced with new content). 

Claim 8: Ryan teaches:
A system (Figure 1 illustrating a computer system) for managing and displaying medical data (Figure 1 label 28 illustrating a computer capable of being used by a scheduler to review care plans assigned to a patient), comprising: 
at least one processor and a memory (Figure 1 label 28 illustrating a computer processor with memory), the memory storing instructions to cause the at least one processor to perform: 
extracting clinically-relevant actionable patient data from at least one database among a plurality of databases containing varying medical data (page 2 paragraph 0025 illustrating a database of patient care plans); 
displaying the clinically-relevant actionable patient data in a graphical user interface (page 4-5 paragraph 0044 illustrating a CUI with meus, labels, data fields, etc.) for a user (page 3 paragraph 0029 illustrating displaying to the scheduler each patient’s individual care plan to be updated), in response to a user input by the user (page 3 paragraph 0029 illustrating the scheduler going through each patient’s care plan); and 
automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data (Figure 2 label 38 illustrating adding new content and removing old content) so as to reduce data storage and conserve memory space in a data-processing system (Examiner submits that this advantage flows inherently from the disclosed feature of removing old content when new content is added).

Claim 11: Ryan teaches:

Ryan further teaches:
wherein: 
the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises information from a group of electronic health records (Figure 2 label 32 illustrating notifying the scheduler when new content is available, for example, Figure 1 label 28 illustrating the scheduler accessing data for a plurality of patients); and 
the clinically-relevant actionable patient data displayed in the graphical user interface comprise top problems and top indicators for a single patient (page 4 paragraph 0040 illustrating monitoring the patient’s goal and efficacy of the videos towards those goals).

Claim 12: Ryan teaches:
The system of claim 8, as discussed above and incorporated herein.
Ryan further teaches:
wherein the instructions are further configured to cause the at least one processor to perform automatically overwriting the at least one database with latest test and medical information related to a patient (Figure 2 label 38 illustrating adding new content and removing old content, the contents incorporating the patient’s progress with the videos, from above).

Claim 14: Ryan teaches:
The system of claim 8, as discussed above and incorporated herein.
Ryan further teaches:


Claim 15: Ryan teaches:
A system (Figure 1 illustrating a computer system), comprising: 
a plurality of databases containing varying medical data (Figure 1 label 24 illustrating a care plan database, label 40 illustrating a content replacement database); 
a graphical user interface (page 4-5 paragraph 0044 illustrating a CUI with meus, labels, data fields, etc.) that allows a user to access the plurality of databases (Figure 1 label 28 illustrating the scheduler accessing the databases); 
wherein clinically-relevant actionable patient data is extracted from at least one database among the plurality of databases containing the varying medical data (page 2 paragraph 0025 illustrating a database of patient care plans); 
wherein the clinically-relevant actionable patient data is displayable in the graphical user interface (page 4-5 paragraph 0044 illustrating a CUI with meus, labels, data fields, etc.) for the user (page 3 paragraph 0029 illustrating displaying to the scheduler each patient’s individual care plan to be updated), in response to a user input by the user (page 3 paragraph 0029 illustrating the scheduler going through each patient’s care plan); and 
wherein the clinically-relevant actionable patient data is automatically updated and the clinically-relevant actionable patient data overwritten with the updated clinically-relevant actionable patient data (Figure 2 label 38 illustrating adding new content and removing old content) to reduce data storage and conserve memory space in the system Examiner submits that 

Claim 18: Ryan teaches:
The system of claim 15, as discussed above and incorporated herein.
Ryan further teaches:
wherein: 
the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises information from a group of electronic health records (Figure 2 label 32 illustrating notifying the scheduler when new content is available, for example, Figure 1 label 28 illustrating the scheduler accessing data for a plurality of patients); and 
the clinically-relevant actionable patient data displayed in the graphical user interface comprise top problems and top indicators for a single patient (page 4 paragraph 0040 illustrating monitoring the patient’s goal and efficacy of the videos towards those goals).

Claim 19: Ryan teaches:
The system of claim 15, as discussed above and incorporated herein.
Ryan further teaches:
wherein the at least one database is automatically overwritten with latest test and medical information related to a patient (Figure 2 label 38 illustrating adding new content and removing old content, the contents incorporating the patient’s progress with the videos, from above), and wherein the clinically-relevant actionable patient data is displayed in the graphical user interface .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Brown (20010013006).

Claim 2: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan further teaches incorporating feedback for a diabetic patient into the patient’s care plan, including reminders to check blood sugar regularly (page 2 paragraph 0021).
Ryan does not teach:

Brown teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises patient medical test results (Figure 5-D illustrating reminding the diabetic patient to comply with a treatment/monitoring regimen, including monitoring the patient’s lab test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by allowing the patient to access their own lab tests (Brown; page 3-4 paragraph 0044).

Claim 3: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan further teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises data created by a team of doctors indicative of key demographics and problems (page 1 paragraph 0003 illustrating new technologies, latest information, and improved methods of treatments provided by an organization [considered to be a form of “team of doctors”] relevant to a population of patients [considered to be a form of “key demographics”]).
Ryan does not teach:

Brown teaches:
occurring in an emergency and information required to take immediate action with respect to a patient in the emergency (Figure 5-E illustrating that the patient has not complied with a treatment regimen [considered to be a form of “emergency”], and providing the patient with instructions to immediately remedy the noncompliance [considered to be a form of “action”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by immediately identifying and addressing non-compliant patients (Brown; page 1 paragraph 0004).

Claim 9: Ryan teaches:
The system of claim 8, as discussed above and incorporated herein.
Ryan further teaches incorporating feedback for a diabetic patient into the patient’s care plan, including reminders to check blood sugar regularly (page 2 paragraph 0021).
Ryan does not teach:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises patient medical test results.
Brown teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises patient medical test results (Figure 5-D 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by allowing the patient to access their own lab tests (Brown; page 3-4 paragraph 0044).

Claim 10: Ryan teaches:
The system of claim 8, as discussed above and incorporated herein.
Ryan further teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises data created by a team of doctors indicative of key demographics and problems (page 1 paragraph 0003 illustrating new technologies, latest information, and improved methods of treatments provided by an organization [considered to be a form of “team of doctors”] relevant to a population of patients [considered to be a form of “key demographics”]).
Ryan does not teach:
occurring in an emergency and information required to take immediate action with respect to a patient in the emergency.
Brown teaches:
occurring in an emergency and information required to take immediate action with respect to a patient in the emergency (Figure 5-E illustrating that the patient has not complied with a treatment regimen [considered to be a form of “emergency”], and providing the patient 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by immediately identifying and addressing non-compliant patients (Brown; page 1 paragraph 0004).

Claim 16: Ryan teaches:
The system of claim 15, as discussed above and incorporated herein.
Ryan further teaches incorporating feedback for a diabetic patient into the patient’s care plan, including reminders to check blood sugar regularly (page 2 paragraph 0021).
Ryan does not teach:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises patient medical test results.
Brown teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises patient medical test results (Figure 5-D illustrating reminding the diabetic patient to comply with a treatment/monitoring regimen, including monitoring the patient’s lab test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by allowing the patient to access their own lab tests (Brown; page 3-4 paragraph 0044).

Claim 17: Ryan teaches:
The system of claim 15, as discussed above and incorporated herein.
Ryan further teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one database containing the varying medical data comprises data created by a team of doctors indicative of key demographics and problems (page 1 paragraph 0003 illustrating new technologies, latest information, and improved methods of treatments provided by an organization [considered to be a form of “team of doctors”] relevant to a population of patients [considered to be a form of “key demographics”]).
Ryan does not teach:
occurring in an emergency and information required to take immediate action with respect to a patient in the emergency.
Brown teaches:
occurring in an emergency and information required to take immediate action with respect to a patient in the emergency (Figure 5-E illustrating that the patient has not complied with a treatment regimen [considered to be a form of “emergency”], and providing the patient with instructions to immediately remedy the noncompliance [considered to be a form of “action”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Brown within the embodiment of Ryan with the motivation of improving patient health by immediately identifying and addressing non-compliant patients (Brown; page 1 paragraph 0004).

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Jose.

Claim 6: Ryan teaches:
The method of claim 1, as discussed above and incorporated herein.
Ryan does not teach:
wherein the at least one database comprises an Al (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry Al model.
Jose teaches:
wherein the at least one database comprises an Al (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry Al model (page 5 paragraph 0049 illustrating using IBM Watson [considered to be a form of “health industry AI model”] to process unstructured data for patients).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Jose within the embodiment of Ryan with the motivation of better diagnosing patient health by leveraging computer technology against large data sets (Jose; page 1 paragraph 0005).

Claim 13: Ryan teaches:
The system of claim 8, as discussed above and incorporated herein.
Ryan does not teach:

Jose teaches:
wherein the at least one database comprises an Al (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry Al model (page 5 paragraph 0049 illustrating using IBM Watson [considered to be a form of “health industry AI model”] to process unstructured data for patients).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Jose within the embodiment of Ryan with the motivation of better diagnosing patient health by leveraging computer technology against large data sets (Jose; page 1 paragraph 0005).

Claim 20: Ryan teaches:
The system of claim 15, as discussed above and incorporated herein.
Ryan does not teach:
wherein the at least one database comprises an Al (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry Al model.
Jose teaches:
wherein the at least one database comprises an Al (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry Al model (page 5 paragraph 0049 illustrating using IBM Watson [considered to be a form of “health industry AI model”] to process unstructured data for patients).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edelson (5737539) teaches a virtual patient record constructed from a plurality of databases (Abstract).
	Schoenberg (6463417) teaches providing updated patient data in one location (Figure 3 label 304).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626